Citation Nr: 1413222	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left hip disorder.  

3.  Entitlement to service connection for right heel spurs.  

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for hyperthyroidism.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for a bilateral hip disorder.  

9.  Entitlement to an increased disability evaluation for atypical migraine headaches, currently rated as 10 percent disabling. 

10.  Entitlement to an increased (compensable) disability evaluation for ruptured left Achilles tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge presiding in Washington, DC, in December 2013.  A transcript of the hearing is of record.  

The issues of service connection for sinusitis, a right arm condition, a right heel spur, hyperthyroidism, a bilateral knee disorder, and a bilateral hip disorder, as well as the issues of increased evaluations for residuals of a ruptured left Achilles tendon and atypical migraine headaches are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the Board denied service connection for right and left knee disorders. 

2.  Evidence received since the denial of service connection for left and right knee disorders raises a reasonable possibility of substantiating the claims.

3.  The RO denied entitlement to service connection for a left hip disorder in November 2002.  The Veteran was notified of this decision that same month and did not perfect his appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  

4.  Evidence received since the denial of entitlement to service connection for a left hip disorder in November 2002 raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral knee disorder by the Board in March 2003 has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The November 2002 rating determination denying service connection for a left hip disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence sufficient to reopen the claim of service connection for a left hip disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims of whether new and material evidence has been received to reopen the previously denied claims of service connection bilateral knee and left hip disorders, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch  v. Principi, 15 Vet App 362(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to whether new and material has been received to reopen the previously denied claims, further assistance is not required to substantiate that element of the claim.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Left Hip Disorder

As it relates to the claim of service connection for a left hip disorder, the Board notes that the RO denied service connection in November 2002 on the basis that the Veteran's service treatment records did not show any findings related to the claimed condition, the normal physical findings made at the time of June and September 2002 VA examinations, and that the findings of minimal degenerative changes of the left hip in September 2002 were less likely than not related to the Veteran's service-connected left Achilles tendon disorder.  Evidence available at the time of the rating determination included the Veteran's service treatment records, statements from the Veteran, and the results of several VA examinations.  

The Veteran was notified of this decision that same month and did not file a notice of disagreement nor was any evidence received within the one year time frame which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence received subsequent to the November 2002 rating determination includes VA treatment records; private treatment records, including a report from the Veteran's private chiropractor, D. W., D.C.; statements and testimony from the Veteran; and the results of a VA examinations performed in conjunction with the Veteran's claim.  

In his August 2010 report, Dr. W. indicated that the Veteran's altered gait caused unequal leveling of his lumbar spine, which in turn caused accelerated degeneration and more likely than not spondylosis, ultimately leading to chronic lower back and leg pain.  Dr. W. further noted that a majority of the Veteran's current conditions could be linked directly to his Achilles tendon injury and the repetitive stress injuries of serving in the Army.  

The basis for the prior denial in November 2002 was that the Veteran did not have a left hip disorder which was related to his period of service or his service-connected Achilles tendon injury. The newly added evidence, in the form of the August 2010 report from Dr. W., provides evidence of a possible relationship between the Veteran's current left hip disorder and his period of service, and also relates the hip disorder to his service-connected lumbar spine and Achilles tendon disorders.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service and/or a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the November 2002 rating determination is new and material to reopen service connection for a left hip disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.

Bilateral Knee Disorder

In March 2003, the Board denied service connection on the basis that a right knee condition was not present in service or for several years later and was not related to an injury or disease of service origin or to a service-connected disability.  The Board also denied service connection for a left knee disorder on the basis that left knee patellofemoral pain syndrome existed prior to service, as demonstrated by post-service clinical findings, and that the pre-service left knee condition did not worsen in service.  The Board also found that degenerative joint disease of the left knee was not present in service or for several years later and that it was not related to an incident of service or to a service-connected disability.  Evidence available at the time of the decision included the Veteran's service treatment records, statements from the Veteran, and the results of several VA examinations.  

Evidence received subsequent to March 2003 Board decision includes VA treatment records; private treatment records, including a report from the Veteran's private chiropractor, D. W., D.C.; statements and testimony from the Veteran; and the results of a VA examinations performed in conjunction with the Veteran's claim.  

In his August 2010 report, Dr. W. indicated that after review of the records provided and examination of the Veteran, it was his opinion that the Veteran's knee degeneration was more likely than not related to his time in the service.  He further noted that the stress to the Veteran's knee over time caused accelerated degeneration of the joints which was complicated by repeated injuries to the left Achilles.  He also stated that the injuries caused an imbalance in the Veteran's gait, putting unequal pressure and wear and tear to his knees and lumbar spine.  He stated that these imbalances can cause swelling, joint degeneration, and chronic pain.  He also indicated that the majority of the Veteran's current conditions could be directly linked to his Achilles tendon injuries and repetitive stress injuries of serving in the U.S. Army.  

The basis for the prior denial was that the Veteran did not have a bilateral knee disorder which was related to his period of service or a service-connected disability.  The newly added evidence, in the form of the August 2010 report from Dr. W., provides evidence of a possible relationship between the Veteran's current knee disorders and his period of service, and also relates the knee disorders to his service-connected lumbar spine and Achilles tendon disorders.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service and/or a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the March 2003 Board decision is new and material to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral knee disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a left hip disorder is granted.


REMAND

As it relates to the newly reopened claim of service connection for a left hip disorder and the claim of service connection for a right hip disorder, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left and right hip disorders and their relationship, if any, to his period of service or his service-connected low back or left Achilles heel disorders.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  The Board does note that at the time of a September 2009 VA examination, the examiner indicated that the Veteran's hip disorders were not caused by or a result of the service-connected low back disorder.  However, the examiner did not address any possible relationship to the Veteran's period of service nor did he address whether the hip disorders were caused or aggravated by the service-connected left Achilles heel disorder.  He also did not address whether the Veteran's service-connected low back disorder aggravated any right or left hip condition.  As such, an additional VA examination is warranted.  

As it relates to claims of service connection for left and right knee disorders, as these claims have been reopened, the Veteran should be afforded a VA examination to determine the etiology of any current left or right knee disorder and its relationship, if any, to his period of service and/or service-connected disabilities, to include his service-connected left Achilles heel and low back disorders.  

As it relates to the claim of service connection for sinusitis, the Veteran has testified that he had problems with and received treatment for sinusitis in service.  A review of the Veteran's service treatment records reveals treatment for a number of respiratory ailments in service, to include pharyngitis and other respiratory infections.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current sinusitis, and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for a right arm disorder, the Veteran has indicated that his right arm claim encompasses the entire right arm, including his elbow, wrist, and hand.  The Veteran was seen with right wrist problems in service in July 1981.  At his December 2013 hearing, the Veteran testified as to having right wrist, right arm, and right hand pain as a result of repetitive type actions performed in service.  He stated that he continued to have these symptoms following service.  The Veteran also reported that he had been diagnosed with bursitis and tendonitis of the elbow.  The Veteran has not been afforded a VA examination as it relates to his claim for a right arm disorder.  Based upon the in-service findings and the Veteran's testimony as to continuous symptoms, he should be afforded a VA examination to determine the nature and etiology of any current right arm disorder, to include the elbow, wrist, and hand, and its relationship, if any to his period of service.  

As it relates to the claim of service connection for a right heel disorder, the Veteran was seen with complaints of right heel problems on at least one occasion during service.  At his December 2013 hearing, the Veteran testified as to having had right heel problems in service which had continued to the present day.  To date, the Veteran has not been afforded a VA examination as it relates to his claimed right heel disorder.  Based upon the in-service findings and the Veteran's testimony as to continuous symptoms, he should be afforded a VA examination to determine the nature and etiology of any current right heel disorder, and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for hyperthyroidism, the Veteran was diagnosed as having hypothyroidism in service.  The Veteran was subsequently diagnosed as having hyperthyroidism following service and thereafter had a total thyroidectomy performed, at which time cancer of the thyroid-follicular adenoma was found.  At the time of his December 2013 hearing, the Veteran testified that the symptomatology associated with the findings of hyperthyroidism subsequent to service were the same exact symptoms that he experienced when having been previously diagnosed as having hyperthyroidism.  The Veteran also testified as to having had continuous symptoms from the time of his initial diagnosis until the time of his hyperthyroidism diagnosis following service.  While the Veteran was afforded a VA examination in September 2009, which resulted in an opinion being rendered that the Veteran's current thyroid condition was less likely than not caused by or a result of his one episode of hypothyroidism in April 1990, the rationale provided was that there was no nexus from the past hypothyroidism to the current diagnosis of hyperthyroidism.  The Board finds that the opinion is insufficient as there is no discussion as to why there is no nexus.  Moreover, the Veteran has testified as to having a continuity of symptomatology from the time of the initial in-service diagnosis until the subsequent diagnosis of hyperthyroidism.  Furthermore the examination was performed by a physician's assistant.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claims for increased evaluations for status post ruptured Achilles tendon and atypical migraine headaches, the Veteran, at the time of his December 2013 hearing, indicated that the symptoms associated with each disorder had increased in severity.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As it relates to all issues, at the time of his December 2013 hearing, the Veteran testified that he was receiving treatment for some of his claimed disorders at the Temple VA Medical Center (MC). The last records associated with the claim file date back to August 2010.  An attempt should be made to associate with the record all VA treatment records from Temple VAMC from August 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Temple VAMC from October 2010 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right and left hip disorder.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If any right or left hip disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left hip disorder is caused or aggravated by (permanently worsened) by his service-connected low back or left Achilles heel disorders.  Complete detailed rationale is requested for each opinion that is rendered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left and right knee disorders.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  

As to the left knee, you are requested to render the following opinions: (a) Did the Veteran's left knee disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? (b) If it is your opinion that the left knee disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the left knee disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?  (c) If you conclude that the left knee disorder did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current left knee disorder had its onset in service or was manifest to a compensable degree within one after discharge from service?  If not, is it at least as likely as not (50 percent probability or greater) that any current left knee is caused or aggravated by (permanently worsened) by the service-connected low back or left Achilles heel disorder?

As to the right knee, if any disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disorder is caused or aggravated by (permanently worsened) by his service-connected low back or left Achilles heel disorder.  

Complete detailed rationale is requested for each opinion that is rendered.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sinusitis.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If sinusitis is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right arm disorder, to include any elbow, wrist, and hand disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If any right arm disorder, to include any elbow, wrist, or hand disorder is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right heel disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If any right heel disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right heel disorder is caused or aggravated by (permanently worsened) by his service-connected low back or left Achilles heel disorder.  Complete detailed rationale is requested for each opinion that is rendered.

7.  Schedule the Veteran for a VA endocrinology examination by a physician, to determine the nature and etiology of any current thyroid disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The clams folder, a copy of this remand, and all other pertinent records should be made available to the examiner.  The examiner is requested to render the following opinion:  Is it at least as likely as not (50 percent probability or greater) that any current thyroid disorder had its onset in service or is otherwise related to the Veteran's period of service?  In rendering this opinion, the examiner is to address the in-service diagnosis of hypothyroidism and is also to address the Veteran's testimony as to having had continuous symptoms since the initial in-service diagnosis.  Complete detailed rationale is requested for each opinion that is rendered.

8.  Schedule the Veteran for a VA examination to determine the severity of his service-connected ruptured left Achilles tendon.  All indicated test and studies are to be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner and the examiner should note such review in his/her report.  Ranges of motion should be reported in degrees.  The examiner should determine whether the service-connected left Achilles tendon residuals are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also comment on whether the Veteran's ruptured left Achilles tendon residual disability is best classified as mild, moderate, or marked, as well as the presence or absence of ankylosis.

9.  Schedule the Veteran for a VA examination to determine the severity of his service-connected headaches.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner in conjunction with the examination. The examiner should comment on the number of headaches, including whether they are very frequent in nature; the severity of the headaches, to include whether they are completely prostrating; and the length of the attacks, to include whether the attacks are prolonged.  The examiner should also comment on whether the Veteran's headaches are productive of severe economic inadaptability.

10.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

11.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


